DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/849,094 filed April 15, 2020.

Allowable Subject Matter
Claims 1-13 & 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses an optical device comprising: a first conductive layer; a first junction layer, disposed on the first conductive layer; a light absorption layer, disposed on the first junction layer, wherein the light absorption layer comprises a plurality of unit cells, each of the unit cells comprises a plurality of pillar structures, and the pillar structures of each of the unit cells are different sizes; a second junction layer, disposed on the light absorption layer; and a second conductive layer, disposed on the second junction layer, wherein materials of the first conductive layer and the second conductive layer are indium tin oxide (ITO). Claims 2-13 & 15-19 are also allowed based on their dependency from claim 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peng (pre-Grant Publication 2019/0267417)
Lim (Pre-Grant Publication 2016/0197206)
Watanabe (Pre-Grant Publication 2014/0166100)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        


/DAVID VU/Primary Examiner, Art Unit 2818